      Case 1:20-cv-00596-MHC Document 26 Filed 07/28/20 Page 1 of 27



                  UNITED STATES DISTRICT COURT
                      DISTRICT OF GEORGIA
                       NORTHERN DIVISION


ABBY MARTIN,
LOS ANGELES, CALIFORNIA,

           Plaintiff,                   Case No. 1:20-cv-596
                                        Hon. Mark Howard Cohen
     v.
                                        FIRST AMENDED COMPLAINT AND
STEVE WRIGLEY, CHANCELLOR FOR                   JURY DEMAND
THE BOARD OF REGENTS OF THE
UNIVERSITY SYSTEM OF GEORGIA, IN
HIS OFFICIAL CAPACITY;

KYLE MARRERO, PRESIDENT OF
GEORGIA SOUTHERN UNIVERSITY, IN
HIS OFFICIAL CAPACITY;


BONNIE OVERSTREET, CONFERENCE
SERVICES MANAGER FOR GEORGIA
SOUTHERN UNIVERSITY, IN HER
INDIVIDUAL CAPACITY;


MICHEL     BLITCH,   CONFERENCE
SERVICES COORDINATOR FOR GEORGIA
SOUTHERN UNIVERSITY, IN HER
INDIVIDUAL CAPACITY;


SANDRA     LENSCH,   CONFERENCE
SERVICES SPECIALIST FOR GEORGIA
SOUTHERN UNIVERSITY, IN HER
INDIVIDUAL CAPACITY,



           Defendants.



                                    1
       Case 1:20-cv-00596-MHC Document 26 Filed 07/28/20 Page 2 of 27



      Plaintiff, Abby Martin, files this Complaint against Defendants

Chancellor Wrigley of the Board of Regents of the University System of

Georgia and President Marrero, Bonnie Overstreet, Michel Blitch, and

Sandra Lensch of Georgia Southern University, which conditioned an

invitation to speak at an academic conference on the Plaintiff agreeing in

writing to abandon her First Amendment-protected journalism about and

political advocacy for the rights of Palestinians and cease engaging in a boycott

of Israel. Defendants conditioned Plaintiff’s invitation with compelled speech

that Plaintiff was required to sign rejecting and disavowing participation in

the inherently expressive activity of a political boycott of Israel. The Complaint

alleges violations of the First and Fourteenth Amendments to the United

States Constitution under 42 U.S.C. § 1983.

                               INTRODUCTION

      1.    The First Amendment protects the rights of all speakers to

advocate for all viewpoints on issues of public concern. “If there is any fixed

star in our constitutional constellation, it is that no official, high or petty, can

prescribe what shall be orthodox in politics, nationalism, religion, or other

matters of opinion or force citizens to confess by word or act their faith therein.”

West Virginia State Bd. of Educ. v. Barnette, 319 U.S. 624, 642 (1943).

      2.    The conflict between Israel and Palestine is a longstanding issue

of significant public concern, both in the United States and internationally, to

                                         2
            Case 1:20-cv-00596-MHC Document 26 Filed 07/28/20 Page 3 of 27



    which politicians, professionals, cultural figures, and the press dedicate

    considerable energy and resources.

           3.     On April 26, 2016, the Governor of Georgia signed SB 327 1, which

    forbids all state government bodies from contracting with people who advocate

    for Palestinian human rights by boycotting Israel unless such people agree in

    writing to abandon this form of political expression and association. The law

    punishes people, including Plaintiff Abby Martin, by disqualifying them from

    Georgia contracts so long as they engage in express activity about Israel and

    Palestine outside the official orthodoxy that SB 327 establishes. The law

    engages      in    speaker-based   discrimination   and   unlawfully    restricts

    fundamental First Amendment rights.

           4.     Abby Martin is a prominent journalist and advocate for the rights

    of Palestinians. Through her work, including her support for the BDS

    movement, she frequently expresses views critical of the Israeli government’s

    actions and the U.S. government’s support for those actions. She engages in

    and supports a political boycott of Israel. In 2019, for example, Martin released

    her documentary film, Gaza Fights for Freedom, during which she calls on

    viewers to support the Boycott, Divestment, and Sanctions movement.

           5.     On July 19, 2019, Georgia Southern University invited Martin to

    be the keynote speaker at the 2020 International Critical Media Literary


1   Ga. Code Ann., § 50-5-85
                                            3
       Case 1:20-cv-00596-MHC Document 26 Filed 07/28/20 Page 4 of 27



Conference hosted by the University. After Martin accepted the invitation,

Defendants sent Martin a contract that outlined the services—a keynote

presentation—she would provide in exchange for an honorarium of $1,000 as

well as travel reimbursement and hotel accommodations. The contract also

required her to certify that she was “not currently engaged in, and agree[s] for

the duration of this agreement to not engage in, a boycott of Israel.” Martin

emailed in response: “As I’m sure you know, a lot of my work advocates the

boycott of Israel…[and] I cannot sign any form promising to not boycott Israel.”

      6.    As a result, Defendants prevented Martin from providing a

keynote presentation and receiving the agreed-upon honorarium.

      7.    In the aftermath of Martin’s refusal to sign the agreement,

Defendants cancelled the academic conference

      8.    Georgia’s ban on contracting with anyone who, like Abby Martin,

participates in a boycott of Israel and engages in actions intended to limit

commercial relations with Israel constitutes viewpoint discrimination that

chills constitutionally-protected speech in support of Palestinians. It compels

speech by Ms. Martin and others by requiring they sign what is essentially a

loyalty oath to a particular foreign country. It compels Ms. Martin and others

to state that they will not engage in specifically identified inherently

expressive conduct. This Court should invalidate SB 327 and enjoin

enforcement of mandatory “No Boycott of Israel” clauses in Georgia contracts,

                                       4
       Case 1:20-cv-00596-MHC Document 26 Filed 07/28/20 Page 5 of 27



in accordance with the First Amendment.

                                   PARTIES

      9.     Plaintiff Abby Martin is a visual artist and journalist. She is the

founder of Media Roots and creator of The Empire Files, an investigative

documentary series critical of US foreign policy. She also wrote and directed

the feature length documentary, Gaza Fights For Freedom, which examines

the Great March of Return protests in Gaza.

      10.    Defendant President Kyle Marrero of Georgia Southern University

(“GSU”), with campuses in Savannah, Statesboro, and Hinesville, leads the

state’s largest and most comprehensive center of higher education south of

Atlanta. As a unit of the University System of Georgia, it serves more than

25,000 students from all 50 states.

      11.    Defendant, Steve Wrigley, is the Chancellor of the University

System of Georgia, with his principal office at 270 Washington Street SW,

Atlanta, GA 30334. In his capacity as chancellor, Defendant Wrigley oversees

all public colleges and universities, including GSU. Elected by the Board of

Regents, Defendant Wrigley serves as the Board of Regents’ chief executive

officer and the chief administrative officer of the University System. He is sued

in his official capacities.

      12.    Defendant Bonnie Overstreet is the Conference Services Manager

for Georgia Southern University. In her job working for Georgia Southern
                                       5
       Case 1:20-cv-00596-MHC Document 26 Filed 07/28/20 Page 6 of 27



University, Defendant Overstreet was one of the individuals who handled the

contracting for the conference at issue in this case and was one of the

individuals who directly enforced the Anti-BDS oath requirement against

Plaintiff Martin. She is sued in her individual capacity.

      13.   Defendant Michel Blitch is the Conference Services Coordinator

for Georgia Southern University. In her job working for Georgia Southern

University, Defendant Blitch was one of the individuals who handled the

contracting for the conference at issue in this case and was one of the

individuals who directly enforced the Anti-BDS oath requirement against

Plaintiff Martin. She is sued in her individual capacity.

      14.   Defendant Sandra Lensch is a Conference Services Specialist for

Georgia Southern University. In her job working for Georgia Southern

University, Defendant Lensch was one of the individuals who handled the

contracting for the conference at issue in this case and was one of the

individuals who directly enforced the Anti-BDS oath requirement against

Plaintiff Martin. She is sued in her individual capacity.

                        JURISDICTION & VENUE

      15.   This Court has subject matter jurisdiction under 28 U.S.C. § 1331

because this action arises under federal law, namely the First and Fourteenth

Amendments to the U.S. Constitution, and 42 U.S.C. § 1983.

      16.   Declaratory relief is authorized by 28 U.S.C. §§ 2201 and 2202.
                                       6
       Case 1:20-cv-00596-MHC Document 26 Filed 07/28/20 Page 7 of 27




      17.   This Court has personal jurisdiction over the Defendants, because

GSU is a unit of the University System of Georgia overseen by Defendant

Wrigley, which resides in this District, and because the Individual Capacity

Defendants all reside in Georgia.

      18.   A substantial part of the events or omissions giving rise to the

claims alleged in this Complaint occurred in this District. Venue therefore lies

in the United States District Court for the Northern District of Georgia

pursuant to 28 U.S.C. § 1391(b)(2).

                        FACTUAL BACKGROUND

            The Israel – Palestine Conflict is a Fraught Issue
                      of International Importance

      19.   The relationship between Israel and Palestine is a significant

international political conflict. One of the core disputes within that conflict

concerns Israel’s continuing occupation and settlement of Palestinian

territories, including the West Bank.

      20.   On December 23, 2016, the United Nations Security Council

unanimously (with the United States abstaining) adopted Resolution 2334.

The Resolution condemned Israeli settlements in the Occupied Palestinian

Territories as illegal, reaffirming that continuing settlements “constitute[e] a

flagrant violation under international law and a major obstacle to the

achievement of the two-State solution and a just, lasting and comprehensive

                                        7
       Case 1:20-cv-00596-MHC Document 26 Filed 07/28/20 Page 8 of 27



peace.” The Resolution additionally condemned the Israeli government’s

human rights abuses against Palestinians.

      21.     A robust international movement seeks to impose economic

pressure on the Israeli government to cease its settlement activity in

Palestinian Territory and end other violations of Palestinian human rights.

Modeled after the South African anti-apartheid boycott movement, the

“Boycott, Divestment, and Sanctions” movement seeks the peaceful end of

Israeli discrimination against, and maltreatment of, Palestinians. The BDS

movement specifically encourages economic divestment from institutions that

are not in compliance with established international law related to the Israeli

occupation of Palestine.

      22.     The United States has historically discouraged Israeli settlements

as “inconsistent with international law.” Overall, however, U.S. policy strongly

supports the Israeli government, and the two nations enjoy close political and

economic relationships. These friendly relations have tended to soften or mute

the United States’ criticism of Israeli settlements. The United States abstained

from Resolution 2334 due to its political support of Israel, and previously

vetoed a similar U.N. Resolution in February 2011.

      23.     The merits of all perspectives in the Israel-Palestinian conflict and

the U.S.’s respective political positions are robustly and publicly debated by

leading     politicians,   academics,   universities,   non-profit   organizations,

                                         8
         Case 1:20-cv-00596-MHC Document 26 Filed 07/28/20 Page 9 of 27



businesses, and media organizations in the United States and around the

world.

      24.    Former Governor of Georgia and U.S. President Jimmy Carter

stated as recently as January 30, 2020 that current U.S. policy on Israel

“breaches international law regarding self-determination, the acquisition of

land by force, and annexation of occupied territories.”

   Georgia Joins Nationwide Attempt to Restrict and Punish Free
                    Speech on Israel-Palestine

      25.    Because the prevailing political sentiment in the United States

favors the Israeli government, many U.S. states, private organizations, and

public officials view the growth of the Boycott, Divestment, and Sanctions

movement as a threat to the Israeli’s ability to continue occupying and settling

Palestinian territory with American political, economic, and military support.

In accordance with this view, public officials have attempted to establish and

enforce a political orthodoxy that suppresses BDS advocacy and other criticism

of Israel. For example, the first bill introduced in the United States Senate last

year was S.B. 1: “The Combating BDS Act of 2019.”

      26.    This political climate has, in recent years, prompted local and state

legislatures to consider more than a hundred bills and resolutions aimed at

hindering the Boycott, Divestment, and Sanctions movement. At least twenty-

five states have implemented “anti-BDS” requirements, either through


                                        9
      Case 1:20-cv-00596-MHC Document 26 Filed 07/28/20 Page 10 of 27



legislation or executive orders.

      27.   Georgia is one of the more than two dozen states to have adopted

a law aimed at suppressing the Boycott, Divestment, and Sanctions movement

by punishing and excluding those who support it.

      28.   The intent of the law—to suppress speech that advocates for

Palestinians and to enshrine into Georgia state code protections that apply to

Israel alone—is clear from both its content as well as from the stated views of

its chief proponents.

      29.   Then-Governor Nathan Deal, who signed SB 327, has made a

political commitment to combatting the BDS movement that Martin supports.

While governor, Deal signed onto an advocacy group’s Governors United

Against BDS initiative, which collected commitments from “all 50 U.S. states

and the mayor of D.C. to condemn the boycott, divestment, and sanctions (BDS)

movement.” In signing on to this initiative, then-Governor Deal—along with

every other governor in the country—“strongly condemn[ed] the BDS

movement as incompatible with the values of our states and our country.”

      30.   The chief legislative sponsor of SB 327, Senator Judson Hill, made

clear that the law was intended to adopt the policy preferences of a single

foreign country: “The State of Georgia is proud to stand shoulder to shoulder

with our friend and key trading partner Israel.”

      31.   SB 327 made it against the law for Georgia to contract with

                                      10
      Case 1:20-cv-00596-MHC Document 26 Filed 07/28/20 Page 11 of 27



individuals unless they accede to “a written certification that [they are] not

currently engaged in, and agre[e] for the duration of the contract not to engage

in, a boycott of Israel.” Tellingly, the law permits individuals to contract with

Georgia while boycotting every other country on earth, from Canada to the

United Kingdom to China to even the American government itself.

      32.   The law applies to Defendants as political subdivisions of the State

of Georgia and to all their contracts other than those “with a total value of less

than $1,000.00.” Ga. Code Ann. § 50-5-85

      33.   SB 327 defines “boycott of Israel” expansively to include the

economic actions at the core of a boycott effort and the advocacy, speech, and

assembly that give the BDS movement persuasive force in the public debate

about Israel and Palestine.

      34.   SB 327 defines a “boycott of Israel” as “engaging in refusals to deal

with, terminating business activities with, or other actions that are intended

to limit commercial relations with Israel or individuals or companies doing

business in Israel or in Israeli-controlled territories, when such actions are

taken…in compliance or adherence to calls for a boycott of Israel…[or] in a

manner that discriminates on the basis of nationality, national origin, religion,

or other unreasonable basis that is not founded on a valid business reason.”

      35.   The existence of a “valid business reason” exception in SB 327

means that the state of Georgia permits a refusal to do business with Israel or

                                        11
      Case 1:20-cv-00596-MHC Document 26 Filed 07/28/20 Page 12 of 27



Israel-connected companies if the refusal is based upon business purposes but

forbids the same conduct done for inherently expressive political purposes. In

other words, SB 327 specifically targets conduct only when it is a form of

political expression protected by the First Amendment and does not prohibit

the exact same conduct so long as it is not intended to express or amplify a

message, work in collective First Amendment associational action, and seek

political change. The exact same underlying activity identified in the statute

is allowed so long as it is devoid of political expression and intent. Thus, SB

327 discriminates between identical conduct based on the intent and viewpoint

of the individual or company.

Abby Martin Blocked from Speaking at Georgia Southern University,
Because She Refuses to Sign Loyalty Oath to Foreign Country

      36.   The International Critical Media Literacy Conference (“ICMLC”)

is a long-standing conference that GSU was hosting in Savannah for 2020. The

gathering is “designed to aid current educational leaders, future teachers,

youth, and other concerned citizens in their understanding of mass media and

its impact on events that shape our daily lives.”

      37.   In past years, the conference has brought together dozens of

academics from across the country to “promot[e] critical media literacy” among

attendees and each other, which GSU conference organizers view as “essential

in excavating social inequalities and fostering participatory democracy during

the 21st century.”
                                       12
      Case 1:20-cv-00596-MHC Document 26 Filed 07/28/20 Page 13 of 27



      38.     As an independent journalist whose work is broadly critical of US

policies as well as US media practices, Defendants invited Martin to “join us

at the 2020 International Critical Media Literacy Conference as the Keynote

Speaker on Friday, February 28, 2020.” The invitation provided details of the

“speaker package” Defendants would provide Martin, should she agree. It

included an honorarium and travel and lodging expenses to attend Defendants’

conference.

      39.     On July 22, 2019, Martin accepted Defendants’ invitation by email.

      40.     On July 26, 2020, Dr. William Reynolds, professor at GSU and

conference co-chair, wrote to others on the conference committee, including

professors from the University of Tennessee, Macalester College, University of

Massachusetts, Oakland University, St. Louis Community College, Worcester

State University, California State University, Seattle University and DePauw

University, “We are excited that Abby Martin will be the Key Note Speaker at

the 2020 ICML Conference. We will officially announce this soon but I thought

I would give you all advanced notice,” and further referred to Martin as a

“fantastic Key Note.”

      41.     The planning for the conference went forward including arranging

contracts with local hotels, preparing a budget for the conference, development

of marketing materials, creation of a registration portal and related matters.

      42.     On September 11, 2019, and in order to issue Martin payment,
                                        13
      Case 1:20-cv-00596-MHC Document 26 Filed 07/28/20 Page 14 of 27



Defendants Overstreet, Blitch, and Lensch, on behalf of the Official Capacity

Defendants, asked Martin to sign an agreement regarding her compensation

for keynoting the conference. The contract appeared on GSU’s Division of

Continuing Education letterhead, directed Martin to “provide instruction to

those properly registered for the program,” and specified that Martin would be

“performing these services as an independent contractor and not as an

employee of Georgia Southern University.”

      43.      Days after sending the contract, Defendants—through Overstreet,

Blitch, and Lensch—wrote Martin again, explaining that they “wanted to draw

[her] attention [to] legal language that the University and State of Georgia

require us to include.” The language in the contract that Defendants wanted

to bring to Martin’s attention was the following:

               You certify that you are not currently engaged in, and
               agree for the duration of this agreement not to engage
               in, a boycott of Israel, as defined in O.C.G.A. Section
               50-5-85.

      44.      In this September 18, 2019 email, Defendants stated explicitly

that they would honor their invitation to Martin only “[i]f this language is

acceptable.”

      45.      Martin responded by email the same day expressing her shock:

“I’m sure you know, a lot of my work advocates the boycott of Israel, and my

new film features that call to action. I cannot sign any form promising to not

boycott Israel.” SB 327 and the anti-BDS clause it required Defendants to
                                         14
      Case 1:20-cv-00596-MHC Document 26 Filed 07/28/20 Page 15 of 27



include in the GSU contract are the only reasons why Martin did not sign the

agreement.

      46.    Defendant Overstreet did not respond to Martin and immediately

forwarded her email that same day to Dr. Reynolds stating, “This was Abby’s

reply. We will await your response for the new Keynote.”

      47.    Defendants would not contract with Martin because she was

unwilling to sign the form agreeing to surrender her First Amendment rights

to engage in a politically expressive boycott and advocate for the BDS

movement.

      48.    Dr. Reynolds forwarded the email chain to the co-chair of the

Conference and wrote, “Here is Abby’s response looks like we need to look for

another Keynote speaker.”

      49.    On September 19, 2020, the co-chairs then drafted an email to be

send to the conference committee. A draft of the statement read, “As you know

we invited Abby Martin to be our Keynote speaker for the 2020 conference. A

problem has arisen concerning the issue of Georgia’s and 27 other states’ ANTI

BDS laws. You can find out the specifics of the legislation on line, but we

conceive of it as an issue concerning censorship and academic freedom.

Basically the legislation prohibits advancing ideas of boycotting or advocating

divesting in Israel. It is troubling to say the least. … [we] think the best course

of action is to make a statement concerning academic freedom and censorship

                                        15
        Case 1:20-cv-00596-MHC Document 26 Filed 07/28/20 Page 16 of 27



and to cancel the 2020 Conference. As Derek wrote to me – how can we have a

‘critical media literacy conference when free speech is prohibited. How can we

have critical media literacy if the state is telling us who we can and can’t listen

to!’”

        50.   On September 23, 2019, Michelle Norsworthy, of the marketing

department for GSU wrote to Megan Bouchillon in that department, copying

Bonnie Overstreet, as follows: “Abby Martin is a well-known journalist and

war correspondent. Since the International Critical Media Conference is

politically-oriented, she fell within the realm of critical media and would have

been a great draw as a keynote speaker. However, as the team worked through

the MOA, Georgia’s anti-BDS law was discovered. Given some of her works,

the conference chairs and committee have decided not to move forward with

her as a keynoter and have decided to cancel the Feb. 2020 conference.”

        51.   In January, 2020 Carl Reiber, GSU Provost and Vice President

Academic Affairs wrote to Diane Badakhsh and Amy Heaston, the Director of

the Division of Continuing Education and Dean of the College of Education,

“Can I get more details on the conference that was canceled due to the state

law on Israel?”

        52.   Defendant Overstreet responded, “The International Critical

Media Literacy Conference was canceled due to Georgia’s Israel Anti-Boycott

Law…When Abby was informed of the law she stated she could not sign

                                        16
      Case 1:20-cv-00596-MHC Document 26 Filed 07/28/20 Page 17 of 27



promising to not boycott Israel.”

      53.   Martin was deprived of, and will continue to be deprived of, her

ability to speak on state college campuses in Georgia or at any other event

affiliated with a state institution that disqualifies speakers from the resources

otherwise available to attend based on their protected political activity and

that mandates that she sign Georgia’s required loyalty oath to Israel and pass

Georgia’s ideological litmus test.

      54.   Martin was deprived of receiving the honorarium she would have

been entitled to as the keynote speaker at the Conference and the travel

reimbursement that would have facilitated her attendance.

      55.   Martin was deprived, and will continue to be deprived, of the

opportunity to showcase her work and such deprivation causes harm to her

business.

      56.   Because Martin is a frequent speaker on college campuses across

the country, she is likely to be similarly prevented from speaking again in the

future on any of the campuses overseen by Defendant Wrigley. SB 327 also

deters Martin from seeking out or organizing campus events to share her

reporting or to screen her film about Palestinians’ struggle for dignity and

equality in Gaza.




                                       17
      Case 1:20-cv-00596-MHC Document 26 Filed 07/28/20 Page 18 of 27



                      FIRST CAUSE OF ACTION
  VIOLATION OF THE FIRST AND FOURTEENTH AMENDMENTS
                 TO THE U.S CONSTITUTION
          (42 U.S.C. § 1983) (Freedom of Speech and Assembly)

      57.     Plaintiff incorporates all of the above paragraphs as though fully

set forth herein.

      58.     The First Amendment provides: “Congress shall make no law …

abridging the freedom of speech, or of the press; or the right of the people

peaceably to assemble, and to petition the Government for a redress of

grievances.” U.S. CONST. Amend. I.

      59.     The First Amendment binds the State of Georgia pursuant to the

incorporation doctrine of the Fourteenth Amendment.

      60.     Political speech on issues of great national and international

importance is central to the purposes of the First Amendment. Speech and

advocacy related to the Israel – Palestine conflict is core political speech on a

matter of public concern entitled to the highest levels of constitutional

protection.

      61.     Economic boycotts for the purposes of bringing about political

change are entrenched in American history, beginning with colonial boycotts

on British tea. Later, the Civil Rights Movement relied heavily on boycotts to

combat racism and spur societal change. Cesar Chavez led the United Farm

Workers grape boycott that from 1965-1970 brought millions of Americans

together to support agricultural workers and ultimately won better working
                                        18
          Case 1:20-cv-00596-MHC Document 26 Filed 07/28/20 Page 19 of 27



 conditions and labor recognition. The Supreme Court has recognized that non-

 violent boycotts intended to advance civil rights constitute “form[s] of

speech or conduct that [are] ordinarily entitled to protection under the First and

Fourteenth Amendments.” NAACP v. Claiborne Hardware Co., 458 U.S. 886

(1982).

          62.   The First Amendment protects the rights of speakers to call for

 and participate in economic boycotts as a means of amplifying their message.

 Joining voices together to participate in and call for political boycotts is

 protected association under the First Amendment.

          63.   Plaintiff has standing to challenge the inclusion of the

 discriminatory and unconstitutional “No Boycott of Israel” terms in

 Defendants’ contracts as well as the law—SB 327—that mandates these illegal

 provisions.

          64.   SB 327 violates the First Amendment, both on its face and as

 applied to Martin.

          65.   As a consequence of Defendants’ actions, Martin has suffered the

 loss of First Amendment freedoms, an irreparable injury.

          66.   As a consequence of Defendants’ actions, Martin has suffered

 damages for loss of First Amendment rights, for deprivation of the honorarium

 and travel expenses she would otherwise have received and for the lost

 opportunity to publicize her work and her documentary, among other damages.

                                         19
      Case 1:20-cv-00596-MHC Document 26 Filed 07/28/20 Page 20 of 27



      67.   SB 327 constitutes viewpoint discrimination because it only bars

speech and expression against Israel, and not speech or expression in favor of

Israel or against Palestine.

      68.   SB 327 also constitutes viewpoint discrimination because it bars

boycott conduct related to Israel if, and only if, that boycott conduct is done for

a political purpose. Refusals to do business with Israeli entities undertaken for

non-expressive reasons are not subject to SB 327.

      69.   SB 327 establishes content-specific restrictions on speech which

single out boycotts of Israel for disfavored treatment.

      70.   SB 327 establishes speaker-specific restrictions on speech which

single out government contractors who advocate for Palestine human rights by

boycotting Israel as specific speakers who warrant disfavored treatment.

      71.   SB 327 constitutes an impermissible State attempt to impose

conditions on an independent contractor on a basis that infringes

constitutionally protected freedom of speech.

      72.   SB 327 constitutes an impermissible State attempt to impose an

ideological litmus test. It also compels speech related to a government

contractors’ political beliefs, associations, and expressions insofar as the anti-

BDS clause, were Martin to comply with it, would require her to remove

content from her websites and social media accounts, to cease the distribution

of her documentary film that calls on people of conscience to join the BDS

                                        20
      Case 1:20-cv-00596-MHC Document 26 Filed 07/28/20 Page 21 of 27



movement, and otherwise abandon her political beliefs and advocacy.

      73.    SB 327 compels speech as it requires persons to place their

signature on a document renouncing and ceasing engagement in inherently

expressive activity, specifically political boycotts of Israel.

      74.    SB 327 also compels speech because people who, for example,

refuse to buy products made by Sabra, a company that has been the focus of

BDS efforts, would have to abandon this consumer choice and buy Sabra

hummus, if they want to comply with the anti-BDS clause.

      75.    SB 327 imposes a prior restraint on speech by requiring speakers

to certify in advance that they do not and will not engage in a boycott of Israel.

      76.    SB 327 violates the First Amendment as it bars state contractors

from receiving government contracts because of their protected beliefs and

associations.

      77.    SB 327 is substantially overbroad.

      78.    SB 327 is void for vagueness as its sweeping language is fairly read

to prohibit a wide range of conduct, including things like “liking” a social media

post regarding the BDS movement or even attending a protest against Israel.

The Supreme Court has held, “[w]here a statute's literal scope, unaided by a

narrowing state court interpretation, is capable of reaching expression

sheltered by the First Amendment, the doctrine demands a greater degree of

specificity than in other contexts.” Smith v. Goguen, 415 U.S. 566, 573 (1974).

                                         21
      Case 1:20-cv-00596-MHC Document 26 Filed 07/28/20 Page 22 of 27



      79.     SB 327 chills the exercise of constitutionally protected speech and

associations.

      80.     Defendants lack a compelling governmental interest in the

enforcement of SB 327 and the mandated “No Boycott of Israel” certifications

in Georgia contracts

      81.     Defendants’ contracts bear no relationship, or otherwise, with the

contractors’ advocacy for or participations in boycotts of Israel.

      82.     Enforcement of SB 327 and the mandated “No Boycott of Israel”

certifications in Georgia contracts does not constitute the least-restrictive

means of fulfilling any state interest.

      83.     SB 327 and the mandated “No Boycott of Israel” certifications in

Georgia contracts are facially unconstitutional under the First Amendment

and cannot be enforced against anyone by Defendants.

      84.     SB 327 and the mandated “No Boycott of Israel” certifications in

Georgia contracts, as implemented by Defendants, is unconstitutional as

applied to Plaintiff and her contract with Defendants to keynote an academic

conference.

      85.     SB 327 and the mandated “No Boycott of Israel” certifications in

Georgia contracts, as implemented by Defendants, deters people of ordinary

firmness from the exercise of First Amendment rights.

      86.     As a consequence of Defendants’ actions, Martin has suffered

                                          22
      Case 1:20-cv-00596-MHC Document 26 Filed 07/28/20 Page 23 of 27




damages for loss of First Amendment rights, for deprivation of the honorarium

and travel expenses she would otherwise have received and for the lost

opportunity to publicize her work and her documentary, among other damages.

      87.   Absent an injunction, Plaintiff will suffer irreparable harm

because she will be barred by state law and contract from engaging in protected

First Amendment speech and association on a matter of public concern.

Plaintiff will be chilled in her personal capacity to advocate for Palestinian

rights and contract with Georgia on equal terms to those who do not boycott

Israel.

      88.   If Defendants are not enjoined from enforcing SB 327 from

including the “No Boycott of Israel” clause in state contracts, Plaintiff and all

advocates for human rights in Palestine will be effectively prohibited from

entering into any agreement with the State of Georgia unless they abandon their

constitutionally-protected views and inherently expressive activity.

                SECOND CAUSE OF ACTION
  VIOLATION OF THE FOURTEENTH AMENDMENTS TO THE U.S
        CONSTITUTION (42 U.S.C. § 1983) (Due Process)

      89.    Plaintiff incorporates all of the above paragraphs as though fully

set forth herein.

      90.   Under the Fourteenth Amendment of the United States

Constitution, the Government may not “deprive any person of life, liberty, or

property, without due process of law.” U.S. CONST. Amend. I.
                                       23
      Case 1:20-cv-00596-MHC Document 26 Filed 07/28/20 Page 24 of 27



      91.   As the Supreme Court has explained, “[a] statute which upon its

face, and as authoritatively construed, is so vague and indefinite as to permit

the punishment of the fair use of this opportunity is repugnant to the guaranty

of liberty contained in the Fourteenth Amendment.” Cramp v. Bd. of Pub.

Instruction of Orange Cty., Fla., 368 U.S. 278, 288 (1961).

      92.   The Supreme Court has further explained the same prohibition of

vagueness applies to oaths. “[A]n oath may not be so vague that “men of

common intelligence *681 must necessarily guess at its meaning and differ as

to its application, (because such an oath) violates the first essential of due

process of law.” Cole, 405 U.S. at 680–81 (quoting Cramp, 368 U.S. at 287.SB

327 and the mandated “No Boycott of Israel” certifications in Georgia contracts

are void for vagueness.

      93.   The vagueness doctrine applies to language “which either forbids

or requires the doing of an act in terms so vague that men of common

intelligence must necessarily guess at its meaning and differ as to its

application violates the first essential of due process of law.” Connally v. Gen.

Constr. Co., 269 U.S. 385, 391 (1926).

      94.   Absent an injunction, Plaintiff will suffer irreparable harm

because she will be prevented by the certification requirement in the Executive

Order from receiving the facilitation otherwise offered to speak on Defendants’

campuses. Plaintiff will be chilled in her personal capacity to advocate for

                                         24
       Case 1:20-cv-00596-MHC Document 26 Filed 07/28/20 Page 25 of 27



Palestinian rights and contract with the state on equal terms to those who do

not boycott Israel.

      95.    If Defendants are not enjoined from enforcing SB 327, and from

including the “No Boycott of Israel” clause in state contracts, Plaintiff and all

advocates for Palestine will be effectively prohibited, on the basis of a vague

certification requirement, from entering into any agreement with the State of

Georgia unless they abandon their constitutionally-protected views and

inherently expressive activity.

                           PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests the Court enter the

following relief:

      A.     Enter an injunction against Defendants’ continuing enforcement

             of SB 327;

      B.     Grant Plaintiff an injunction striking the “No Boycott of Israel”

             certification from any contract governed by SB 327;

      C.     Enter an injunction against Defendants’ inclusion of “No Boycott

             of Israel” provisions in any other state contract pursuant to SB

             327;

      D.     Declare SB 327 unconstitutional and unenforceable statewide;

      E.     Issue judgment in Plaintiff’s favor on all causes of action alleged

             herein pursuant to 42 U.S.C. § 1983 and the First and Fourteenth

                                       25
Case 1:20-cv-00596-MHC Document 26 Filed 07/28/20 Page 26 of 27



      Amendments to the U.S. Constitution;

F.    Declare void any “No Boycott of Israel” certifications that now exist

      pursuant to SB 327 in any contracts between Georgia public

      entities and private companies or persons.

G.    Award    Plaintiff   damages     against   the   individual   capacity

      Defendants for the harms suffered, including compensatory

      damages.

H.    Award Plaintiff reasonable costs and attorney’s fees pursuant to

      42 U.S.C. § 1988; and,

I.    Grant such other and further relief as the Court may deem to be

      just and proper.

                            JURY DEMAND

Plaintiff a demands trial by jury.



                                      Respectfully,

Dated: July 28, 2020
                                      /s/ Murtaza Khwaja _
                                      Murtaza Khwaja (Ga. Bar #750003)
                                           mkhawaja@cair.com

                                      CAIR-GEORGIA

                                      PO Box 942134
                                      Atlanta, GA 30341
                                      Phone: (404) 419-6390

                                 26
Case 1:20-cv-00596-MHC Document 26 Filed 07/28/20 Page 27 of 27



                                   CAIR LEGAL DEFENSE FUND

                                   Lena F. Masri (DC # 9777642)^
                                         lmasri@cair.com
                                   Gadeir I. Abbas (VA # 81161)*^
                                         gabbas@cair.com
                                   Justin Sadowsky (DC # 1000019)^
                                         jsadowsky@cair.com

                                   453 New Jersey Ave., SE
                                   Washington, DC 20003
                                   Phone: (202) 742-6420
                                   Fax: (202) 488-0833

                                   PARTNERSHIP FOR CIVIL
                                   JUSTICE FUND

                                   Mara Verheyden-Hilliard (D.C.
                                   #450031)^
                                     mvh@justiceonline.org
                                   617 Florida Avenue, NW
                                   Washington, DC 20001
                                   Phone: (202) 232-1180
                                   Fax: (202) 747-7747

                                   ^ admitted pro hac vice
                                   * Licensed in VA, not in D.C.
                                   Practice limited to federal matters.




                              27
